02/22/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0064

                                Case No. DA 22-0064


MONTANA ENVIRONMENTAL INFORMATION CENTER and SIERRA
CLUB,
      Plaintiffs / Appellees,
v.
MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY, MONTANA
BOARD OF ENVIRONMENTAL REVIEW,
      Respondents,
and
WESTERN ENERGY CO., NATURAL RESOURCE PARTNERS, L.P.,
INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 400, and
NORTHERN CHEYENNE COAL MINERS ASSOCIATION,
      Respondent-Intervenors / Appellants.


                                [PROPOSED] ORDER


      On February 18, 2022, Respondent-Intervenors/Appellants Westmoreland

Rosebud Mining, LLC, f/k/a Western Energy Co., Natural Resource Partners, L.P.,

International Union of Operating Engineers, Local 400, and Northern Cheyenne

Coal Miners (together, Appellants) filed an unopposed motion under Mont. R.

App. P. 8(6) to correct deficiencies in the record delivered to this Court.

Appellants pointed out that the administrative record from the Montana Board of

Environmental Review, which is required for judicial review of contested case
proceedings under the Montana Administrative Procedures Act, see Mont. Code

Ann. §§ 2-4-704(1), -614, was not included in the district court record.

      IT IS ORDERED that Appellants’ motion to correct the record is

GRANTED and pursuant to Mont. R. App. P. 8(6), the district court shall provide

the administrative record to this Court




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            February 22 2022